Citation Nr: 1815143	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  05-28 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected epididymitis.

2.  Entitlement to a compensable rating for service-connected hearing loss of the right ear.

(The issue of entitlement to payment of attorney fees based on the grant of a higher initial disability rating of 10 percent for epididymitis from November 24, 2000, to include the subsequent grant of additional dependent benefits, is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1974 to October 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) of the Board in August 2011, and one of the issues noted was his claim of service connection for erectile dysfunction.  He did not provide testimony regarding entitlement to a compensable rating for the right ear hearing loss as the issue of service connection for that disability was before the Board at that time.  Further, the VLJ who conducted that hearing is no longer with the Board.  In July 2015, the Board sent correspondence to the Veteran requesting whether he desired a new hearing, and he responded later that month that no additional hearing was necessary.

The Board further notes that the current appellate claims have a complex procedural history, and includes prior actions by the Board.  Most recently, the Board remanded the claims for further development in September 2015 to include a competent medical opinion regarding the etiology of the Veteran's erectile dysfunction, and a new examination to evaluate the service-connected right ear hearing loss.  The case has now been returned to the Board for additional appellate consideration, and a review of the record reflects the development directed for the erectile dysfunction claim has been substantially accomplished.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board will proceed with the adjudication of the merits of this claim.

Although the Board regrets the additional delay, for the reasons addressed in the REMAND portion of the decision below further development is still required regarding his claim for a compensable rating for his right ear hearing loss.  Consequently, that claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The preponderance of the competent medical and other evidence is against a finding the Veteran's erectile dysfunction was incurred in or otherwise the result of his active service, or as secondary to service-connected disability.


CONCLUSION OF LAW

The criteria for a grant of service connection for erectile dysfunction, to include as secondary to service-connected disability are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, the Board acknowledges that, as detailed below, the Veteran has been accorded multiple VA examinations and opinions to address the etiology of his erectile dysfunction claim.  However, as detailed in the prior September 2015 remand, the Board had determined at that point these opinions were not adequate for resolution of the erectile dysfunction claim.  Nevertheless, the deficiencies were corrected by subsequent VA medical opinions in November 2015 and February 2016.  Moreover, the Veteran has not challenged the adequacy of these opinions, to include the qualifications of the VA examiners to provide competent medical evidence.  In fact, the Veteran has not identified any current deficiency regarding the notification and assistance he has been provided regarding this claim.  The Board will therefore proceed to the merits of the appeal.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's service treatment records do not include entries which show a diagnosis of or treatment for chronic erectile dysfunction.  The first competent medical evidence of such a disability appears to be years after his separation from service.  

The Veteran has essentially contended his erectile dysfunction is secondary to his service-connected epididymitis.  However, the impact one disability has upon another involves complex medical issues.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.  Therefore, competent medical evidence is required to resolve this matter. 

Here, the Veteran does not have the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159 (a)(1).

Various competent medical opinions are of record regarding the etiology of the Veteran's erectile dysfunction.  For example, VA treatment records dated in  October 2006 VA note that a social worker diagnosed the Veteran with erectile dysfunction, likely secondary to chronic testicular pain, infections, and anticipatory fear of failure.  

A September 2009 VA examination report includes an opinion the Veteran's erectile dysfunction is not caused by his service-connected right epididymitis because of the type of epididymitis he has and the onset of his erectile dysfunction.  Similarly, a July 2010 VA examination report notes that the Veteran's erectile dysfunction is less likely as not caused by, or a result of, his history of epididymitis.  

In January 2013, the Veteran received a VA reproductive system examination.  The examination report reflects that the VA examiner provided a lengthy and detailed opinion as to why the service-connected epididymitis did not cause the erectile dysfunction.  The VA examiner also opined that the cause of the erectile dysfunction was the nonservice-connected disability of hypogonadism.  In a June 2013 addendum the VA examiner provided an opinion against direct service connection, noting that there was no medical evidence of record reflecting that erectile dysfunction began in service and that the medical evidence of record conveyed that the Veteran was not treated for erectile dysfunction until 2006.  Further, the VA examiner provided an adequate opinion explaining that the Veteran does not, in fact, have a diagnosis of hypogonadism.  

The Board notes that it is not clear from the October 2006 treatment records whether the Veteran's erectile dysfunction is caused or aggravated by his service-connected epididymitis, and indicates that other nonservice-connected conditions may be part of the etiology of the erectile dysfunction.  Moreover, while the Board previously determined, to include in September 2015, that the medical evidence was not adequate to adjudicate the erectile dysfunction claim no error was noted regarding the opinions of the September 2009, July 2010, January 2013 VA examination opinions to the extent they found the erectile dysfunction was not caused by the epididymitis.  Although the Board did request clarification in a May 2013 remand as to whether the hypogonadism noted in the January 2013 VA examination was secondary to the epididymitis, as already noted the June 2013 addendum found the Veteran did not actually have a diagnosis of hypogonadism.  The Board also explicitly stated in the September 2015 remand that the June 2013 addendum "provided an adequate direct service connection opinion."  Nonetheless, the Board did find these opinions to be inadequate to the extent they did explicitly address the question of secondary aggravation.

The more recent November 2015 and February 2016 VA medical opinions do contain opinions against the Veteran's erectile dysfunction being aggravated by his service-connected epididymitis.  In pertinent part, the November 2015 VA examiner's opinion noted that the Veteran had chronic epididymitis and erectile dysfunction; that erectile dysfunction was a very common condition and medical literature does not support chronic epididymitis as a typical cause; and the examiner did not see evidence of aggravation in terms of increased frequency/severity of condition.  Thus, it was the November 2015 VA examiner's opinion that the Veteran's erectile dysfunction was not due to or aggravated by chronic epididymitis.  

The February 2016 VA examiner also noted that the Veteran's in-service episode of epididymitis did not contribute to his erectile dysfunction that started 24 years later per the Veteran's own history.  Additionally, it was noted that medical literature has not found that epididymitis causes or aggravates erectile dysfunction.

The Board observes that the aforementioned November 2015 and January 2016 VA examiners were familiar with the Veteran's medical history from review of his claims folder.  Further, as discussed above, their opinions were not expressed in speculative or equivocal language, and were supported by stated rationale which includes reference to medical literature.  Moreover, no competent medical opinion is of record which refutes the opinions expressed by these VA examiners, or which otherwise supports his contention of secondary service connection.  Thus, the Board finds that these opinions are entitled to significant probative value in the instant case.

In view of the foregoing, the Board concludes the preponderance of the competent medical and other evidence is against a finding the Veteran's erectile dysfunction was incurred in or otherwise the result of his active service, or as secondary to service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.


ORDER

Service connection for erectile dysfunction, to include as secondary to service-connected epididymitis, is denied.


REMAND

The Board observes that the Veteran was accorded two VA audio examinations in October 2017.  The first examination noted, in pertinent part, that due to poor intra-test consistency the results obtained were not suitable for rating purposes, and that the testing was discontinued as a result thereof.  Later that same month, the second examination noted the Veteran had been seen in the audiology clinic several times and had excessive cerumen in the right ear.  More recently, he had been seen in the emergency department for otitis externa in the right ear, approximately 2 days prior to the date of the second examination.  As the right ear was still painful to the touch, and the external ear canal was still swollen, testing could not be completed.

No subsequent attempts appear to have been made to accord the Veteran a VA audio examination in accord with the September 2015 Board remand.  Inasmuch as testing could not be completed at the most recent attempt in October 2017 due to a medical condition of the right ear that was beyond the Veteran's control, the Board finds he should be provided another opportunity to undergo such an examination.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his hearing loss since October 2017.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his right ear hearing loss symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected right ear hearing loss.  The claims folder should be made available to the examiner for review before the examination.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all of the evidence obtained after the issuance of the last SSOC in November 2017, and provided an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


